Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on March 11, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 (re-numbered as 1-20) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 15. Particularly the prior art of record fails to teach receiving a query from a user for information from a dynamic person-centric space created by cross-linking relevant information of the user from public, semi-private, and private spaces and represents a unified and semantically meaningful space; estimating an intent of the user based on the query and information known about the user that includes the user action and domain; obtaining, based on the query and the intent, a plurality of content items from the dynamic person-centric space extracting a set of attributes for each of the plurality of content items; determining, for each of the plurality of content items, a rank score based on a corresponding normalized set of attributes in the common feature space; and generating a content stream by blending the plurality of content items in accordance with the rank scores, wherein the content stream is to be presented to the user via an answer card, which includes each of the plurality of content items in accordance with a format of the answer card.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-7, 9-14, 16-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169